[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14316         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JULY 1, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                               D.C. Docket No. 1:10-cr-20190-ASG-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                                versus

CARLTON AUGUSTUS BROWN,
a.k.a. Cortney Escoffery,
a.k.a. Kendrick Bernard Fuller,
a.k.a. Winston Thompson,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 1, 2011)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Carlton Augustus Brown appeals his 57-month below-guidelines sentence

imposed following his conviction for illegally re-entering the United States after

conviction of an aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2).

On appeal, he raises various arguments challenging the substantive reasonableness

of his sentence. After careful review, we affirm.

                                          I.

      Brown argues that the application of the U.S.S.G. § 2L1.2(b)(1)(A)(i)’s

16-level enhancement for his 1987 drug offense results in an unreasonable

sentence because the enhancement double-counts the 1987 conviction by using it

to increase both his criminal history score and offense level, which undermines the

purposes of §3553(a).

      We review de novo the district court’s application and interpretation of the

sentencing guidelines. United States v. Wilks, 464 F.3d 1240, 1242 (11th Cir.

2006). We review the reasonableness of sentences imposed under the advisory

Sentencing Guidelines under an abuse-of-discretion standard. Gall v. United

States, 552 U.S. 38, 51, 128 S.Ct. 586, 597 (2007). A district court abuses its

discretion when it fails to afford consideration to relevant factors that were due

significant weight, gives significant weight to an improper or irrelevant factor, or

commits a clear error of judgment in considering the proper factors, such as

                                          2
balancing the factors unreasonably. United States v. Irey, 612 F.3d 1160, 1189

(11th Cir. 2010), cert. denied, 131 S. Ct. 1813 (2011). Reasonableness review is

deferential, and the burden of establishing unreasonableness lies with the party

challenging the sentence. United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005).

      When reviewing a sentence for substantive reasonableness, we evaluate

whether the sentence imposed by the district court fails to achieve the purposes of

sentencing under § 3553(a). Id. A defendant’s personal disagreement with the

district court’s assessment of one or more of the factors will not be a sufficient

reason to vacate as unreasonable a district court’s careful consideration of the

§ 3553(a) factors. See United States v. Valnor, 451 F.3d 744, 752 (11th Cir.

2006).

      The Sentencing Commission intended prior felony convictions to count in

determining both the criminal history category and the offense level under

§ 2L1.2. See U.S.S.G. § 2L1.2 comment. (n.6) (“A conviction taken into account

under subsection (b)(1) is not excluded from consideration of whether that

conviction receives criminal history points . . .”). We have held that the two

guidelines provisions serve different purposes with the criminal history category

serving “to punish likely recidivists more severely,” and § 2L1.2(b)(1)(A) serving

                                          3
“to deter aliens who have been convicted of a felony from re-entering the United

States.” United States v. Adeleke, 968 F.2d 1159, 1161 (11th Cir. 1992) (emphasis

omitted).

      Here, both of these purposes are served by the district court’s using the

1987 drug trafficking conviction to calculate Brown’s criminal history and his

offense level. Brown committed several drug offenses and has been deported

twice already. As a result, the district court’s use of Brown’s drug trafficking

conviction to compute his criminal history score and his offense level did not

render his sentence substantively unreasonable.

                                          II.

      Brown next argues that because the Southern District of Florida does not

have a fast-track program, his higher sentence created an unwarranted sentencing

disparity between him and similarly situated defendants in fast-track jurisdictions,

which renders his sentence substantively unreasonable.

       Under our prior precedent rule, we are bound to follow a prior binding

precedent, “unless and until it is overruled by this court en banc or by the Supreme

Court.” United States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003). In United

States v. Castro, 455 F.3d 1249 (11th Cir. 2006), we held that “section 3553(a)(6)

does not require the district court to depart based on the availability of the [fast-

                                           4
track] departure in only some districts.” Id. at 1253; see also United States v.

Llanos-Agostadero, 486 F.3d 1194, 1199 (11th Cir. 2007) (holding that “a

sentencing court may not consider fast-track disparities when imposing

sentence.”). Following Kimbrough, we held “that Kimbrough did not overrule

Castro or its progeny.” Vega-Castillo, 540 F.3d at 1238. We further held that

district courts are prohibited from considering disparities created by fast-track

programs in deciding whether to impose a downward variance. Vega-Castillo,

540 F.3d at 1238-39.

      Settled law in this Circuit forecloses Brown’s argument that the district

court should have considered sentencing disparities between fast-track and

non-fast-track districts when it imposed his sentence. Thus, consistent with

Vega-Castillo, the district court committed no error in not considering the

sentencing disparity between fast-track and non-fast-track districts, when it

implicitly declined Brown’s request to impose a below-guideline sentence based

upon this disparity.

                                         III.

      Finally, Brown contends that because his 57-month sentence was greater

than necessary to fulfill the purposes of § 3553(a), his sentence is substantively

unreasonable. Specifically, Brown contends that because he is an illegal alien as

                                          5
opposed to a similarly situated American citizen, he will be incarcerated longer,

will be subject to stricter confinement conditions, and will be ineligible to

participate in certain programs, which renders his sentence unreasonable.

          Brown has failed to demonstrate that his 57-month below-guidelines

sentence is otherwise unreasonable. Because district courts are given due

deference in assessing the statutory factors, Brown’s opinion that the district court

should have given more weight to his illegal alien status is not a sufficient reason

to remand given the district court’s reasoned analysis.

      AFFIRMED.1




      1
               Brown’s request for oral argument is denied.

                                               6